702 S.E.2d 135 (2010)
In the Matter of Jennifer Rebecca DOLEZAL (Two Cases).
Nos. S11Y0039, S11Y0040.
Supreme Court of Georgia.
November 1, 2010.
Paula J. Frederick, General Counsel, Kellyn O. McGee, Assistant General Counsel, State Bar of Georgia, Atlanta, for appellant.
Jennifer Rebecca Dolezal, Jefferson, for appellee.
Leslie Spornberger Jones, Municipal Court of Athens-Clarke County, Athens, Anthony B. Askew, Chair, Review Panel, King & Spalding LLP, Atlanta, for other party.
PER CURIAM.
These disciplinary matters are before the Court on the report of the Special Master, Leslie Spornberger Jones, recommending that Jennifer Rebecca Dolezal (State Bar Number 220244) be disbarred, based on her abandonment of two domestic relations clients, her failure to return fees to one of the clients, and her failure to respond to the disciplinary proceedings.
The Special Master found, based on the facts deemed admitted by Dolezal's failure to answer the formal complaints, see Bar Rule 4-212(a), that a client paid Dolezal $3000 to represent her in a child custody modification and support matter. Between April and July 2008, Dolezal failed to communicate with the client, and then failed to return unearned fees after the client terminated Dolezal's services. Another client retained Dolezal to represent her in a post-divorce matter, but then Dolezal provided minimal legal services and did not resolve her legal issue. The Special Master found that by this conduct Dolezal violated Rules 1.3, 1.4, 1.16(d), and 3.2 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rule 1.3 is disbarment, and for Rules 1.4, 1.16, and 3.2 the maximum sanction is a public reprimand.
The Special Master further found that no mitigating evidence had been presented, other than the absence of any prior disciplinary history. However, in aggravation, the Special Master noted that Dolezal, who was admitted to the Bar in 2003, failed to respond to the formal complaints, failed to make any restitution to one of the clients, and provided no explanation for her behavior. The Special Master recommended disbarment and relied upon In the Matter of Slaughter, 261 Ga. 433, 405 S.E.2d 481 (1991), in which this Court also ordered disbarment in similar circumstances.
Having reviewed the records, we accept the Special Master's recommendation and conclude that disbarment is the appropriate sanction. Accordingly, it is hereby ordered that the name of Jennifer Rebecca Dolezal be removed from the rolls of persons authorized to practice law in the State of Georgia. Dolezal is reminded of her duties pursuant to Bar Rule 4-219(c).
Disbarment.
All the Justices concur.